UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6137


DARRYL T. BROWN,

                Petitioner - Appellant,

          v.

LINDA THOMAS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:15-cv-03079-HMH)


Submitted:   August 19, 2016                 Decided:   September 1, 2016


Before TRAXLER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darryl T. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darryl T. Brown seeks to appeal from the district court’s

order    accepting   the       recommendation   of   the   magistrate     judge,

construing his 28 U.S.C. § 2241 (2012) petition as a 28 U.S.C.

§ 2255 (2012) motion and transferring it to the Eastern District

of Tennessee.      Because the claims Brown raised in his motion do

not fit within the savings clause of § 2255, we hold that the

district court properly found that Brown’s motion could only be

considered under § 2255.          See In re Jones, 226 F.3d 328, 333 (4th

Cir. 2000).      Thus, the transfer order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012).

      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2012).         When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the     motion   states    a    debatable   claim     of   the   denial   of    a

constitutional right.          Slack, 529 U.S. at 484-85.

                                        2
     We have independently reviewed the record and conclude that

Brown has not made the requisite showing.   Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                         DISMISSED




                                3